DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 04/07/2022. Claims 1-18, 21, and 22 are pending in the case. Claims 1, 11, and 21 are independent claims.

Response to Arguments
Applicant's amendments to specification and drawings obviate the objections to disclosure. Accordingly, those objections are hereby withdrawn.
Applicant's amendments to claims 1, 4, 11, and 16, cancellation of claims 19 and 20, and arguments regarding 35 U.S.C. § 112 rejections are persuasive. Accordingly, those rejections are hereby withdrawn.
Applicant's arguments regarding the 35 U.S.C. § 101 abstract idea rejections have been fully considered but are not persuasive. Applicant argues that the independent claims are not directed to a mental process and are therefore patent eligible. (Pages 13-15 of the Amendment). Specifically, the Applicant points to the notion that the claims use rules trained using machine learning, and “that the involved process of using machine learning to train a set of rules cannot practically be performed in the human mind.” (Id). Applicant’s argument is misplaced because the claims do not recite training the machine learning, but rather simply recite “apply[ing] the set of one or more trained rules.” That is, the rules have already been trained. Indeed, claim 1 goes on to make this exceedingly clear by reciting, “the set of or more trained rules have been trained.” The human mind can apply a set of rules. The fact that those rules were previously derived from machine learning does not impact the practicality of the human mind applying those rules since the generation of those rules through machine learning is not being positively recited. Next Applicant points to the claims as improving the technical field of sensory data analysis. (Page 15 of the Amendment). However, Applicant fails to point to any particular part of the claim language as demonstrating this technical improvement. This is because, as noted previously and below, the recited analysis is not technical since it can be completed by the human mind. Applicant further points to the recitation of specific types of data, specifically “one or more of (i) biometric information, (ii) facial expression information, (iii) speech, (iv) tone, (v) text, or (vi) video.” However, facial expression information, as an example, is clearly sensory data that nearly all (e.g., non-blind) human minds analyze on a daily basis and forms an integral part of communication between humans. Therefore, Examiner respectfully maintains the rejections under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a system configured to detect memorable events of a user by implementing a set of one or more trained rules… to determine an emotional state of the user, where the emotional state of the user is then used to determine whether a particular memorable event has transpired, said system comprising:… apply the set of one or more trained rules to the emotional reaction information to predict or determine an emotion of the user, wherein the set of one or more trained rules have been trained over time using… learning, and wherein the… learning uses different types of acquired sensory data, which includes one or more of (i) biometric information, (ii) facial expression information, (iii) speech, (iv) tone, (v) text, or (vi) video, to train the set of one or more trained rules such that application of the set of one or more trained rules to the emotional reaction information results in the user's emotion being predicted or determined; apply one or more rules to the first event information to determine an event; correlate the emotion to the event; based on a determination that the user’s emotion exceeds one or more predetermined thresholds, characterize the user’s emotion as a memorable event;… after a period of time, detect the topic in a subsequent event involving the user;… and based on saving the topic again, from the second event information, in the user profile, recollect the memorable event during the subsequent event.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): which are trained using machine learning; one or more processors; one or more physical memory that stores instructions that, are executable by the one or more processors to cause the system to perform the abstract idea; trained over time using machine learning; and the machine learning uses.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive, from one or more detection devices, emotional reaction information associated with the user; receive, from the one or more detection devices, first event information, that includes a topic; save the topic to a user profile; receive second event information, which includes the topic, where the topic is associated with the subsequent event; and save the topic again, from the second event information, in the user profile.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): which are trained using machine learning; one or more processors; one or more physical memory that stores instructions that, are executable by the one or more processors to cause the system to perform the abstract idea; trained over time using machine learning; and the machine learning uses.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive, from one or more detection devices, emotional reaction information associated with the user; receive, from the one or more detection devices, first event information, that includes a topic; save the topic to a user profile; receive second event information, which includes the topic, where the topic is associated with the subsequent event; and save the topic again, from the second event information, in the user profile. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” and “storing and retrieving information in memory” are well‐understood, routine, conventional functions when they are claimed in a merely generic manner (as they are in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: correlating the emotion to the event is based on comparing a time stamp associated with the emotion to a time stamp associated with the event.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: categorizing the memorable event as the topic, wherein the topic includes contextual information.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the one or more detection devices are positioned in a same room as the user.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the one or more detection devices are positioned in a same room as the user

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the one or more detection devices are one or more of: a laptop computing device, a tablet computing device, a cell phone, a goggle computing device, a gaming console, a microphone, a camera, a listening console, a television, a heart rate monitor, and a smart speaker
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the one or more detection devices are one or more of: a laptop computing device, a tablet computing device, a cell phone, a goggle computing device, a gaming console, a microphone, a camera, a listening console, a television, a heart rate monitor, and a smart speaker

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving second emotional reaction information and third event information from another user associated with the user.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving second emotional reaction information and third event information from another user associated with the user. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the set of one or more trained rules is associated with the user, a second user is associated with a second set of one or more trained rules, and the set of one or more rules is different from the second set of one or more trained rules.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the memorable event is recollected by automatically posting the memorable event.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): social media site.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): social media site.

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: detecting the topic in the subsequent event comprises: monitoring a subsequent conversation of the user; and determining a subject of the subsequent conversation is the topic.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: recollecting the memorable event further comprises: generating a personal journal comprising the memorable event.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method for detecting memorable events of a user by implementing a set of one or more trained rules… to determine an emotional state of the user, where the emotional state of the user is then used to determine whether a particular memorable event has transpired, the method comprising:… applying the set of one or more trained rules to the emotional reaction information to predict or determine an emotion of the user, wherein the set of one or more trained rules have been trained…, and wherein the… learning uses different types of acquired sensory data, which includes one or more of (i) biometric information, (ii) facial expression information, (iii) speech, (iv) tone, (v) text, or (vi) video, to train the set of one or more trained rules such that application of the set of one or more trained rules to the emotional reaction information results in the user's emotion being predicted or determined; applying one or more rules to the first event information to determine an event; correlating the emotion to the event; based on a determination that the emotion exceeds one or more predetermined thresholds, characterizing the emotion as a memorable event;… after a predetermined period of time, detecting the topic in a subsequent event involving the user;… and based on saving the topic again, from the second event information, in the user profile, recollecting the memorable event during the subsequent event.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): which are trained using machine learning; trained over time using machine learning; and the machine learning uses.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from one or more detection devices, emotional reaction information associated with the user; receiving, from one or more detection devices, first event information that includes a topic; saving the topic to a user profile; receiving second event information , which includes the topic, where the topic is associated with the subsequent event; and saving the topic again, from the second event information, in the user profile.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): which are trained using machine learning; trained over time using machine learning; and the machine learning uses.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from one or more detection devices, emotional reaction information associated with the user; receiving, from one or more detection devices, first event information that includes a topic; saving the topic to a user profile; receiving second event information , which includes the topic, where the topic is associated with the subsequent event; and saving the topic again, from the second event information, in the user profile. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” and “storing and retrieving information in memory” are well‐understood, routine, conventional functions when they are claimed in a merely generic manner (as they are in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: correlating the emotion to the event is based on comparing a time stamp associated with the emotion to a time stamp associated with the event.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the topic includes contextual information.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving second emotional reaction information and third event information from another user associated with the user.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving second emotional reaction information and third event information from another user associated with the user. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: after the predetermined period of time, querying periodically the user profile for a reoccurrence of the topic to indicate that the topic was subsequently received.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: at least one of the one or more rules is defined by the user.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: detecting the topic in the subsequent event comprises: monitoring a subsequent conversation of the user; determining a subject of the subsequent conversation is the topic.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: recollecting the memorable event further comprises: generating a personal journal comprising the memorable event.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 21 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method for detecting memorable events of a user by implementing a set of one or more trained rules… to determine an emotional state of the user, where the emotional state of the user is then used to determine whether a particular memorable event has transpired, the method comprising:… applying the set of one or more trained rules to the emotional reaction information to predict or determine an emotion of the user, wherein: the set of one or more trained rules have been trained over time using… learning, and the… learning uses different types of acquired sensory data, which includes one or more of (i) biometric information, (ii) facial expression information, (iii) speech, (iv) tone, (v) text, or (vi) video, to train the set of one or more trained rules such that application of the set of one or more trained rules to the emotional reaction information results in the user's emotion being predicted or determined; based on the first event information, determining an event that occurred when the emotional reaction information was generated, wherein the event is then correlated with the user's emotion; based on a determination that the user's emotion exceeds one or more predetermined thresholds, characterizing the user's emotion as a memorable event; after a predetermined period of time, detecting a subsequent event involving the user, wherein information is collected about the subsequent event, and wherein an analysis of the information indicates that a topic of the subsequent event is similar to a topic of the event; and triggering recollection of the memorable event during the subsequent event.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): which are trained using machine learning; trained over time using machine learning; and the machine learning uses. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from one or more detection devices, (i) emotional reaction information associated with the user and (ii) first event information, wherein the emotional reaction information and the first event information are generated during an overlapping time period.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): which are trained using machine learning; trained over time using machine learning; and the machine learning uses.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from one or more detection devices, (i) emotional reaction information associated with the user and (ii) first event information, wherein the emotional reaction information and the first event information are generated during an overlapping time period. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention recites an abstract idea without significantly more.

Dependent claim 22 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the different types of acquired sensory data further includes one or more of a heart rate of the user, a heart rate variability, a breathing pattern, an amount of perspiration using a galvanic skin response device, a body movement, or a hand gesture.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123